Citation Nr: 0005706	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-33 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of need for 
aid and attendance of another person.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which entitlement 
to special monthly pension by reason of need for aid and 
attendance of another person or by reason of being housebound 
due to disability was denied.  

The RO, in a subsequent supplemental statement of the case, 
granted entitlement to special monthly pension by reason of 
being housebound due to disability.  Nonetheless, the claim 
for special monthly pension by reason of need for aid and 
attendance of another person remains before the Board.


FINDINGS OF FACT

1.  The veteran, who was born in February 1929, is in receipt 
of pension based on permanent and total disability.

2.  The veteran has the following nonservice-connected 
disabilities:  insulin dependent diabetes mellitus, diabetic 
neuropathy, rated 100 percent disabling; amputation, right 
side, below the knee, rated 40 percent disabling; 
degenerative joint disease, rated 20 percent disabling; 
diabetic retinopathy, non-proliferative, senile cataracts, 
rated 10 percent disabling; and exogenous obesity, rated zero 
percent disabling.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden.

6.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.



CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person are not met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.351, 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  This conclusion is supported by his assertions that 
he is needs regular aid and attendance which must be taken as 
credible for the purpose of determining well groundedness.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The RO has 
assisted the veteran in all necessary matters, including 
seeking and securing treatment records and conducting 
examinations for the purpose of determining the nature and 
extent of his disabilities.  The Board is satisfied that all 
relevant facts that may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as:  inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (1999).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court), in 
discussing 38 C.F.R. § 3.352(a), noted (1) it is mandatory 
for VA to consider the enumerated factors within the 
regulation; (2) eligibility requires that at least one of the 
enumerated factors be present; and (3) the "particular 
personal function" refers to the enumerated factors.  Turco 
v. Brown, 9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).  As noted in the Introduction, 
above, the RO has granted entitlement to special monthly 
pension during the pendency of the veteran's appeal, based on 
his housebound status.

In this case, the veteran has the following nonservice-
connected disabilities: insulin dependent diabetes mellitus, 
diabetic neuropathy, rated 100 percent disabling; amputation 
below the right knee rated 40 percent disabling; degenerative 
joint disease, rated 20 percent disabling; diabetic 
retinopathy, non-proliferative, senile cataracts, rated 10 
percent disabling, and exogenous obesity, rated zero percent 
disabling.  There are no service-connected disabilities.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The September 1998 VA examination report shows diagnoses of 
non-proliferative diabetic retinopathy and senile cataracts, 
but no visual field deficit or diplopia.  Visual acuity was 
measured at 20/50 corrected in both the right and the left 
eye.  The veteran underwent a below the knee amputation of 
his right leg in 1993, and has been prescribed a prosthesis.  
The examination report indicates he can ambulate, albeit with 
limitation, with the prosthesis.  He also uses a wheelchair 
for ambulation.

Furthermore, the evidence indicates that the veteran is not 
bedridden or unable to dress or undress himself.  During the 
VA examination, his upper extremities were described as 
having degenerative joint disease but with satisfactory 
musculoskeletal function, movement, and coordination.  His 
lower extremities were described as status post right below 
the knee amputation with well-healed stump scar, degenerative 
joint disease of left knee joint and diabetic neuropathy, 
with limitation of motion due to intolerance of the leg 
prosthesis.  However, the examiner observed the veteran to 
have good control of the wheelchair and to be able to move 
using it.  The report reveals degenerative joint disease of 
the vertebral spine.  The veteran reported that he uses his 
wheelchair, mainly, to move around.  He uses his right leg 
prosthesis on occasion, for about two hours, approximately, 
every day, but that he moves better with the wheelchair.  
According to the examiner, the veteran is partially dependent 
due to his right leg below knee amputation, and that he has 
limited ambulation especially in the house.  The veteran has 
not reported and the evidence does not establish that he 
needs assistance feeding himself, dressing, bathing, or 
shaving.  The examiner made no indication in the examination 
report that the veteran had any musculoskeletal disorders 
that would prevent him from feeding, grooming, or dressing 
himself.  Rather, a January 1995 report shows the veteran 
reported he can ambulate within the premises of his home-
both by the use of the prosthesis and with the wheelchair.  
During a typical day, he reported, he dresses himself in bed, 
ambulates in his chair from the bed to the bathroom, where he 
washes and shaves, and ambulates from the bathroom to the 
dining room to have breakfast at the table by himself.  He 
reported his daily activities consist of reading the paper, 
watching TV, and walking about within the house using the 
prosthesis and a wooden cane.  He reported that he bathes 
himself in the evenings, and that he goes to bed after the 
nightly news.  In September 1998, he reported that his daily 
activities consist of sitting or bed rest during the day, 
watching TV, reading the paper, playing dominoes, and playing 
with and feeding his dog.  He continues to ambulate within 
the house using his prosthesis, albeit for a limited time, 
and continues to ambulate using the wheelchair.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the examiner conducting the September 1998 
examination reported that the veteran was competent for VA 
purposes and was capable of managing his benefits.  The 
examiner observed that the veteran may leave his home, but 
requires assistance to do so due to his difficulty 
ambulating.  The medical evidence contains no evidence of any 
neuro-psychiatric disorder.

On the basis of the medical evidence of record, including the 
most recent, September 1998, VA examination report, the Board 
finds that the veteran does not lack the capacity to protect 
himself in his environment.  Considering the entire record, 
the Board concludes that the preponderance of the evidence 
shows that the veteran does not need regular assistance to 
protect himself from daily hazards.

The Board has noted that the veteran reported in September 
1998, that he sits or rests in bed during the day.  However, 
no condition was identified which, through its essential 
character, actually requires that the claimant remain in bed. 
As such a disability cannot be identified from the record 
before the Board, the Board concludes that the veteran is 
not, in fact, bedridden.  Rather, the evidence demonstrates 
that the veteran ambulates within his house, using the 
prosthesis and his wheelchair, and that he can leave his 
home, to attend church as well as medical appointments, but 
that he requires assistance due to his difficulty ambulating.

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  He is extremely limited 
in ability to ambulate due to his below the knee right leg 
amputation and his diabetes.  Although he may, in the future, 
require regular aid and attendance because of advancing age 
or deterioration in his disabilities, the record as a whole 
does not show that he now meets the requirements for special 
monthly pension based on the need for aid and attendance.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

